Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 7, 8, 13, 14, 15, 18, 19, 20, 21, 22, 23, 26, 27, 28, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoon, H. S. et al. KR 20170026093 A (hereinafter Hoon). Translation is provided, see attachment.
Regarding claim 1, Hoon teaches an optical filter element (See Fig. 1 and 2 element 1000, paragraph [0036-0037]. The optical filter element corresponds to “on-chip optical filter 1000”.) comprising: a plurality of nano-columns separated from each other in a horizontal direction (This is shown in Fig. 2 element wi.), wherein the plurality of nano-columns extend in a vertical direction (This is shown in Fig. 2 elements h1, di, and h2.), and each of the plurality of nano-columns (See Fig. 1. R1, R2, and R3 are nano-columns, that comprise 2 layers 1300, 1100, with different coefficients.) comprises: a first material layer (See Fig. 1 element 1300, paragraph [0046]) having a first coefficient (See paragraph [0046]. The index of refraction is the coefficient.), and second material layers (See Fig. 1 elements (1111, 1112, and 1113), paragraph [0046] and paragraph [0051]; (1211, 1212, 1213), paragraph [0058]. The index of refraction of the second layer is different from the first layer. Note: The index of refraction of the first layer and second layer are different, thus the extinction coefficient is also different.) having a second coefficient (See paragraph [0046]. The second layer has a higher index of refraction than the first layer.) different from the first coefficient of the first material layer.
Regarding claim 2, Hoon teaches the optical filter element of claim 1, wherein each of the second material layers are provided on upper and lower portions of the first material layer (This is shown in Fig. 1).
Regarding claim 3, Hoon teaches the optical filter element of claim 2, further comprising a silicon oxide layer (See Fig. 1 elements 1250 and 1150, paragraph [0055] and [0051]) provided between the first material layer and the second material layer (This is shown in Fig. 1.).
Regarding claim 4, Hoon teaches the optical filter element of claim 1, wherein the first coefficient of the first material layer (See paragraph [0060], element 1300 has the same index of refraction as element 1150. The extinction coefficient of SiO2 is 0, see attachment “Refractive index of SiO2”.) is less than the second coefficient of the second material layers (Element 1110 can be made of Si and Si has an extinction coefficient of 0.03. See paragraph [0046], Fig. 1. Thus, the first coefficient of the first material layer is less than the second coefficient of the second material layers.).
Regarding claim 7, Hoon teaches the optical filter element of claim 1, wherein the first material layer has a refractive index less than that of the second material layers (See paragraph [0046], Fig. 1 elements 1300 and 1110.).
Regarding claim 8, Hoon teaches the optical filter element of claim 1, wherein the second material layers comprise one of silicon Si or gallium arsenide GaAs (See paragraph [0051], Fig. 1 elements 1110 and 1210.).
Regarding claim 13, Hoon teaches the optical filter element of claim 1, wherein a resonant wavelength of the optical filter element is based at least one of pitch, thickness, and duty cycle of the plurality of nano-columns (See Abstract last sentence.).
Regarding claim 14, Hoon teaches the optical filter element of claim 1, wherein the plurality of nano- columns are periodically arranged (This is shown in Fig. 2.).
Regarding claim 15, Hoon teaches the optical filter element of claim 1, further comprising a filling layer that is provided to surround the plurality of nano-columns and has a first refractive index different from a second refractive of the plurality of nano-columns (The filling layers are elements 1250 and 1150, see Fig. 1.).
Regarding claim 18, Hoon teaches the optical filter element of claim 1, wherein the first coefficient is an extinction coefficient representing light absorption characteristic of the first material layer (This pertains to the index of refraction of element 1300, which has a corresponding extinction coefficient representing a light absorption characteristic. Note: Every index of refraction has a corresponding extinction coefficient.), and wherein the second coefficient is an extinction coefficient representing light absorption characteristics of the second material layers (This pertains to the index of refraction of elements 1110 and 1210, which has a corresponding extinction coefficient representing a light absorption characteristic.).
Regarding claim 19, Hoon teaches a spectrometer (See Fig. 6 element 3000, paragraph [0087].) comprising: a plurality of optical filter elements having different resonant wavelengths from each other (See Fig. 6 elements R1, R2, R3, and each have a different frequencies λ1 λ2 λ3,  paragraph [0088]. ); and a sensor configured to receive light transmitted through the plurality of optical filter elements (See Fig. 6 element 3500, paragraph [0088].), wherein each of the plurality of optical filter elements (See paragraph [0087], the structure of the filter is the same as in Figs. 1 and 2.) comprises: a plurality of nano-columns that are separated from each other in a horizontal direction (This is shown in Fig. 2 element wi.), wherein the plurality of nano-columns extend in a vertical direction (This is shown in Fig. 2 elements h1, di, and h2.), and wherein each of the plurality of nano-columns comprises (Each of R1, R2, R3 is a plurality of nano-columns, that comprise 2 layers 1300, 1100, with different coefficients.) a first material layer (See Fig. 1 element 1300, paragraph [0046]) having a first coefficient (See paragraph [0046]. The index of refraction is the coefficient.) and second material layers (See Fig. 1 elements (1111, 1112, and 1113), paragraph [0046] and paragraph [0051]; (1211, 1212, 1213), paragraph [0058]. The index of refraction of the second layer is different from the first layer. Note: The index of refraction of the first layer and second layer are different, thus the coefficient is also different.) having second coefficients different from the first coefficient of the first material layer (See paragraph [0046].).
Regarding claim 20, Hoon teaches the spectrometer of claim 19, wherein the first coefficient is an extinction coefficient representing light absorption characteristic of the first material layer (This pertains to the index of refraction of element 1300, which has a corresponding extinction coefficient representing a light absorption characteristic.), and wherein the second coefficient is an extinction coefficient representing light absorption characteristics of the second material layers (This pertains to the index of refraction of elements 1110 and 1210, which has a corresponding extinction coefficient representing a light absorption characteristic.).
Regarding claim 21, Hoon teaches the spectrometer of claim 19, wherein the plurality of optical filter elements are arranged in a two-dimensional (2D) array (See Fig. 7, paragraphs [0093] and [0095].).
Regarding claim 22, Hoon teaches the spectrometer of claim 19, wherein each of the second material layers (See Fig. 6 elements 1100 and 1200.) are provided on upper and lower portions (This is shown in Fig. 6.) of the first material layer (See Fig. 6 element 1300.).
Regarding claim 23, Hoon teaches the spectrometer of claim 19, wherein the second coefficient of the second material layer (Element 1110 can be made of Si and Si has an extinction coefficient of 0.03. See paragraph [0046], Fig. 1. Thus, the first coefficient of the first material layer is less than the second coefficient of the second material layers.) is greater than the first coefficient of the first material layer (See paragraph [0060], element 1300 has the same index of refraction as element 1150. The extinction coefficient of SiO2 is 0. Thus, 0.03 is greater than 0.).
Regarding claim 26, Hoon teaches the spectrometer of claim 19, wherein each of the plurality of optical filter elements further comprises a filling layer (The filling layers are elements 1250 and 1150, see Fig. 6.) that is provided to surround the plurality of nano-columns and has a first refractive index different from than a second refractive index of the plurality of nano-columns (See paragraph [0055].).
Regarding claim 27, Hoon teaches the spectrometer of claim 19, wherein the sensor comprises an image sensor (See paragraph [0089]) or a photodiode.
Regarding claim 28, Hoon teaches a filter apparatus (See Fig. 6 element 3000.) comprising: a base layer (See Fig. 6 element 3500, paragraph [0088]. See annotated Fig. below.); a first refraction layer (See annotated Fig. below and Fig. 1.) provided on the base layer, the first refraction layer having a first extinction coefficient (The first refraction layer is element 1111 which has an index of refraction with corresponding first extinction coefficient. See paragraph [0046].); a second refraction layer (See Fig. 6 and Fig. 1 and the annotated Fig. below.) provided on the first refraction layer, the second refraction layer having a second extinction coefficient (See paragraph [0060], element 1300 has the same index of refraction as element 1150. The extinction coefficient of SiO2 is 0.) different from the first extinction coefficient (Element 1111 can be made of Si and Si has an extinction coefficient of 0.03. See paragraph [0046], Fig. 1. Thus, the first coefficient of the first material layer is greater than the second coefficient of the second material layers.); and a third refraction layer (See the annotated Fig. below.) provided on the second refraction layer, the third refraction layer having a third extinction coefficient different from the first extinction coefficient (See paragraph [0060]. Note: Each material has a unique value of index of refraction with corresponding extinction coefficient.).

    PNG
    media_image1.png
    305
    795
    media_image1.png
    Greyscale

Regarding claim 29, Hoon teaches the filter apparatus of claim 28, wherein the second extinction coefficient (See paragraph [0060], element 1300 has the same index of refraction as element 1150. The extinction coefficient of SiO2 is 0.) is less than the first ((Element 1111 can be made of Si and Si has an extinction coefficient of 0.03. See paragraph [0046], Fig. 1. Thus, the first coefficient of the first material layer is greater than the second coefficient of the second material layers.)) or the third extinction coefficient.
Regarding claim 30, Hoon teaches the filter apparatus of claim 28, wherein the base layer is a sensor layer (This is shown in Fig. 6 element 3500.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.                                                                                                                                                             

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon.
Regarding claim 10, Hoon is silent with respect to the optical filter element of claim 1, wherein the first material layer has a first height  greater than a second height  of the second material layers.
From MPEP 2144.04 Sec. IV. A, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), states the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to the optical filter element of claim 1, wherein the first material layer has a first height greater than a second height of the second material layers in order to control the resonance wavelength of the of the Fabry-Perot resonator (See paragraph [0079] line 1.).
Claim(s) 5, 6, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon as applied to claims 1, 19 above, and further in view of Kochergin, V. et al. U. S. Patent No. US 20040134879 A1 (hereinafter Kochergin).
Regarding claim 5, Hoon fails to teach the optical filter element of claim 1, wherein the second coefficient of the second material layers is greater than 0.1. Regarding claim 6, Hoon fails to teach the optical filter element of claim 5, wherein the second coefficient of the second material layers is an extinction coefficient with respect to light in a wavelength range of 300 nm to 1000 nm.
Kochergin, from the same field of endeavor as Hoon, discloses the optical filter element of claim 1, wherein the second coefficient of the second material layers is greater than 0.1 (Hoon teaches elements 1110 and 1210 can be made of Si, see paragraphs [0051] and [0059]. Kochergin teaches the extinction coefficient of Si can be greater than 0.1. See the annotated Fig. below.). Further, Kochergin, discloses the optical filter element of claim 5, wherein the second coefficient of the second material layers is an extinction coefficient with respect to light in a wavelength range of 300 nm to 1000 nm (See the annotated Fig. of in claim 5, see the x-axis.).


    PNG
    media_image2.png
    353
    669
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kochergin to Hoon to have the optical filter element of claim 1, wherein the second coefficient of the second material layers is greater than 0.1 and the optical filter element of claim 5, wherein the second coefficient of the second material layers is an extinction coefficient with respect to light in a wavelength range of 300 nm to 1000 nm in order to block all radiation coming through the silicon having a thickness of about 50 µm or more (See paragraph [0027] last sentence.).
Regarding claim 24, Hoon teaches the spectrometer (See Fig. 6.) of claim 19. However, Hoon does not teach wherein the second coefficient of the second material layers is greater than 0.1.
Kochergin, from the same field of endeavor as Hoon, discloses wherein the second coefficient of the second material layers is greater than 0.1 (Hoon teaches elements 1110 and 1210 can be made of Si, see paragraphs [0051] and [0059]. Kochergin teaches the extinction coefficient of Si can be greater than 0.1. See the annotated Fig. in claim 5.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Kochergin to Hoon to have the limitation wherein the second coefficient of the second material layers is greater than 0.1 in order to block all radiation coming through the silicon having a thickness of about 50 µm or more (See paragraph [0027] last sentence.).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon as applied to claim 1 above, and further in view of Pisarek, M. et al. "Titanium (lV) oxide nanotubes in design of active SERS substrates for high sensitivity analytical applications: Effect of geometrical factors in nanotubes and in Ag-n deposits." Raman Spectroscopy (2018): 37-54 (hereinafter Pisarek).
Regarding claim 9, Hoon is silent with respect to the optical filter element of claim 1, wherein the first material layer comprises titanium oxide TiO2.
Pisarek, from the same field of endeavor as Hoon, discloses the optical filter element of claim 1, wherein the first material layer comprises titanium oxide TiO2 (See Fig. 1 element 3 SERS application. The third layer in Fig. 1 is made of TiO2.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Pisarek to Hoon to have the optical filter element of claim 1, wherein the first material layer comprises titanium oxide TiO2 in order to optimize the efficiency of surface plasmon resonators (See Abstract lines 2-3.).
Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon as applied to claim 1 above, and further in view Uchida, S. et al. U. S. Patent No. US 6076932 A  (hereinafter Uchida).
Regarding claim 11, Hoon fails to teach the optical filter element of claim 1, wherein the second material layers have a height in a range of 10 nm to 20 nm. 
Uchida, from the same field of endeavor as Hoon, discloses the optical filter element of claim 1, wherein the second material layers have a height in a range of 10 nm to 20 nm (This limitation refers to Fig. 2 element 110 of the instant application. Uchida teaches this limitation in Fig. 1 element 14, see column 5 lines 35-38. The range of the limitation is within the range in Uchida.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Uchida to Hoon to have the optical filter element of claim 1, wherein the second material layers have a height in a range of 10 nm to 20 nm in order to minimize the reflectance of light in the absorbing layer (See column 5 lines 52-59.).
Regarding claim 12, Hoon fails to teach the optical filter element of claim 1, wherein the first material layer has a height in a range of 50 nm to 200 nm.
Uchida, from the same field of endeavor as Hoon, discloses the optical filter element of claim 1, wherein the first material layer has a height in a range of 50 nm to 200 nm (This limitation refers to Fig. 2 element 120 of the instant application. Uchida teaches this limitation in Fig. 1 element 13, see column 5 lines 34-35. The range in Uchida is within the range of the limitation.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Uchida to Hoon to have the optical filter element of claim 1, wherein the first material layer has a height in a range of 50 nm to 200 nm in order to minimize the reflectance of light in the absorbing layer (See column 5 lines 59-63.).
Claim(s) 16, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon as applied to claims 1, 19 above, and further in view of Lindvold, L. et al. U. S. Patent No. US 20060126480 A1 (hereinafter Lindvold).
Regarding claim 16, Hoon does not teach the optical filter element of claim 1, further comprising: a first reflective layer on the plurality of nano-columns; and a second reflective layer under the plurality of nano-columns.
Lindvold, from the same field of endeavor as Hoon, discloses the optical filter element of claim 1, further comprising: a first reflective layer (See Fig. 5 element 32, paragraph [0195] line 15.) on the plurality of nano-columns (See Fig. 5 element 8a, paragraph [0195] line 14.); and a second reflective layer under the plurality of nano-columns (See Fig. 5 element 24, paragraph [0195] line 9.). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Lindvold to Hoon to have the optical filter element of claim 1, further comprising: a first reflective layer on the plurality of nano-columns and a second reflective layer under the plurality of nano-columns in order to enhance the reflection of the nano-structure (See paragraph [0193] lines 10-11.).
Regarding claim 25, Hoon teaches the spectrometer (See Fig. 6.) of claim 19. However, Hoon is silent with respect to further comprising: a first reflective layer provided on the plurality of nano-columns; and a second reflective layer provided under the plurality of nano-columns.
Lindvold, from the same field of endeavor as Hoon, discloses further comprising: a first reflective layer (See Fig. 5 element 32, paragraph [0195] line 15.) provided on the plurality of nano-columns (See Fig. 5 element 8a, paragraph [0195] line 14.); and a second reflective layer (See Fig. 5 element 24, paragraph [0195] line 9.) provided under the plurality of nano-columns.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Lindvold to Hoon to have further comprising a first reflective layer provided on the plurality of nano-columns and a second reflective layer provided under the plurality of nano-columns in order to enhance the reflection of the nano-structure (See paragraph [0193] lines 10-11.).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon and Lindvold as applied to claim 16 above, and further in view of Langner, M. et al. U. S. Patent No. US 10012541 B2 (hereinafter Langner).
Regarding claim 17, Hoon does not teach the optical filter element of claim 16, wherein each of the first reflective layer and the second reflective layer comprises a stack-structure in which at least two material layers having different refractive indices from each other are alternately stacked.
Langner, from the same field of endeavor as Hoon, the optical filter element of claim 16, wherein each of the first reflective layer (See Fig. 1 element 4, column 9 lines 26-30.) and the second reflective layer (See Fig. 1 element 8, column 9 lines 26-30.) comprises a stack-structure in which at least two material layers having different refractive indices from each other are alternately stacked (See Fig. 1 elements 2 and 3, column 9 lines 26-30.). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Langner to Hoon to have the optical filter element of claim 16, wherein each of the first reflective layer and the second reflective layer comprises a stack-structure in which at least two material layers having different refractive indices from each other are alternately stacked in order to maximize the resolution of the optical filter (See column 9 lines 63-64.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Baik, C. et al. U.S. Patent No. US 20180274977 A1, discloses an optical filter and spectrometer including sub-wavelength double grating structure, and optical apparatus including the optical filter and spectrometer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886